FILED
                                                                                    Oct 29 2019, 8:37 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




      ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
      Arthur R. Baxter, Jr.                                      Michele S. Bryant
      Cynthia S. Rose                                            Lauren E. Dimmitt
      Baxter Rose & Schrager LLP                                 Wooden McLaughlin LLP
      Indianapolis, Indiana                                      Evansville, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Nataomi Riley and Frank Riley,                             October 29, 2019
      Appellants-Plaintiffs,                                     Court of Appeals Case No.
                                                                 19A-CT-844
              v.                                                 Appeal from the Vanderburgh
                                                                 Circuit Court
      St. Mary’s Medical Center of                               The Honorable David D. Kiely,
      Evansville, Inc.,                                          Judge
      Appellee-Defendant                                         Trial Court Cause No.
                                                                 82C01-1809-CT-4911



      Crone, Judge.


                                               Case Summary
[1]   Nataomi Riley and her husband, Frank Riley, filed a medical malpractice

      complaint against St. Mary’s Medical Center of Evansville, Inc. (“the

      Hospital”), alleging that a Hospital radiologic technologist (“RT”) was

      negligent in injecting contrast dye into Nataomi’s arm in preparation for a CT

      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                             Page 1 of 15
      scan and that the negligence proximately caused various injuries. The Hospital

      moved for summary judgment. In response, the Rileys designated an affidavit

      from another RT who opined that the Hospital’s RT breached the applicable

      standard of care and that this negligence proximately caused Nataomi’s

      injuries. The Hospital conceded that the RT’s affidavit established a genuine

      issue of material fact regarding a breach of the standard of care, but argued that

      the RT was not qualified to render an expert opinion on proximate causation.

      The trial court granted the Hospital’s summary judgment motion. On appeal,

      the Rileys argue that their RT is qualified to render an expert opinion on

      proximate causation and that a genuine issue of material fact exists regarding

      that issue. We agree and therefore reverse and remand for further proceedings.


                                  Facts and Procedural History
[2]   The designated evidence most favorable to the Rileys as the summary judgment

      opponents indicates that at approximately 3:00 p.m. on June 8, 2015, sixty-

      eight-year-old Nataomi arrived at the Hospital for a CT scan with contrast dye

      to rule out a pulmonary embolism. According to Nataomi’s affidavit, she had

      had “the same test done before and never had any problems.” Appellants’ App.

      Vol. 2 at 50. When Hospital employee RT Karen Osborne “came into the

      room to insert the dye [Nataomi] told her that [she had] always been a ‘hard

      stick’, and [Osborne’s] reply was ‘Don’t worry this is not my first rodeo. I’ve

      been doing this for over 25 years.’” Id. Osborne inserted an IV into Nataomi’s

      right forearm, went behind a barrier to avoid radiation exposure from the CT

      scan, and used a remote control to inject a thirty-milliliter pressurized “smart

      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019      Page 2 of 15
      prep” test dose of dye into Nataomi’s arm at four milliliters per second. Id. at

      152. “As the dye was going into [Nataomi’s] arm it was so painful [she] kept

      telling [Osborne], ‘it hurts, it hurts’.” Id. at 50. “With the intense pain

      [Nataomi] was having [she] just knew it was going into the tissue and [she] told

      [Osborne] that.” Id. Once the entire test dose was injected, Osborne put

      Nataomi “into the [x]-ray machine. After a few seconds [Nataomi] was

      screaming to get [her] out of the machine because the pain went from [her]

      whole arm up to [her] shoulder.” Id. When Osborne came to get Nataomi out

      of the machine, Osborne said, “‘I knew there was a problem when looking at

      your x-ray.’” Id. According to Osborne’s affidavit, she “fail[ed] to visualize the

      contrast in [Nataomi’s] chest [on the machine’s monitor] within 5 to 6 seconds

      of the injection[.]” Id. at 54.


[3]   “Another technician then inserted a needle in [Nataomi’s] left arm and there

      was no pain when the dye went in [her] left arm.” Id. at 50. Nataomi received

      a thirty-milliliter test dose and an additional seventy milliliters of dye in her left

      arm, for a total of 100 milliliters. Id. at 167-69. “The technicians put [her] back

      in the x-ray machine and it seemed like just a few minutes went by and [her] x-

      ray was finished.” Id. at 50. Osborne “observed swelling that resembled a

      small egg [on Nataomi’s right arm] and [Nataomi] complained of some pain.”

      Id. at 54. Osborne “concluded an infiltration had occurred” and “applied




      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019           Page 3 of 15
      compresses, massaged the area, and elevated [Nataomi’s] right arm.” Id. 1

      According to Nataomi, Osborne “wrapped a dressing around [her] right arm

      and said, you might have a little bruising and swelling within an hour or after

      coming home and she left the room.” Id. at 50. Osborne did not notify the

      Hospital’s radiologist, Dr. Tony Findley, about the infiltration.


[4]   Nataomi got home between 6:30 and 7:30 p.m., and “[s]oon after” her “arm

      continued to swell so bad that the flesh broke open on [her] right hand and fluid

      was running out.” Id. She called the “x-ray department and spoke to a

      technician and explained what was going on.” Id. The technician told

      Nataomi “to apply alternating cold and hot compresses on [her] arm” and “that

      if it got too bad to go to the emergency room.” Id. at 50-51. Around 10:00

      p.m., “the pain became so unbearable and the swelling so bad that [Frank] took

      [Nataomi] to the Emergency Room. The ER doctor gave [her] morphine for

      the pain and ordered an [x]-ray for [her] right arm.” Id. at 51. “When they

      moved [her] arm it was so painful that [she] was screaming and thought [she]

      would pass out from the pain.” Id. “A short time later a trauma surgeon [Dr.

      Todd Burry] came in and commented that he had hardly ever seen a case like




      1
        An infiltration is “something that passes or is caused to pass into or through something by permeating or
      filtering especially: a substance that passes into the bodily tissues and forms an abnormal accumulation.”
      MERRIAM-WEBSTER ONLINE DICTIONARY, https://merriam-webster.com/dictionary/infiltration (last visited
      Oct. 8, 2019).



      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                            Page 4 of 15
      this and he was going to have to do surgery.” Id. Nataomi was diagnosed with

      “[r]ight arm IV contrast extravasation.” Id. at 72. 2


[5]   Nataomi went into surgery at about 5:30 a.m. Dr. Burry’s notes indicate that

      Nataomi was administered general anesthesia and preoperative antibiotics.

      “The hematoma/fluid collection was then identified. A linear incision was

      made approximately 2 inches in length parallel with the radius.… Immediately

      the hematoma was entered and fluid was drained. Hematoma was debrided

      and this hematoma was approximately 5 inches in length overall.” Id. A

      “wound VAC [vacuum-assisted closure] was cut to the appropriate size … and

      then covered with appropriate dressing.” Id. Nataomi was discharged “on

      June 12, 2015 and then had weeks of home health care with the wound

      [VAC].” Id. at 51.


[6]   According to Nataomi, who is right-handed, “[t]he skin is tight over the healed

      wound and pulls. The surgeon said that there is nothing he can do for that.”

      Id. “Ever since the surgery, on average of two to three times a day, [she gets] a

      sharp electrical shock running from [her] wrist down into [her] fingers.” Id.

      “The surgeon told [her] that [she has] nerve damage. [Her] grip is not as

      secure. [She] will be holding something in the right hand and all of a sudden it




      2
       Extravasation is the “infiltration or effusion from a proper vessel or channel (such as a blood vessel) into
      surrounding tissue.” MERRIAM-WEBSTER ONLINE DICTIONARY, https://www.merriam-
      webster.com/dictionary/extravasation (last visited Oct. 8, 2019).

      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                                 Page 5 of 15
      will just drop out of [her] hand.” Id. “While writing [her] fingers will start to

      curl and [she has] to stop and take [her] left hand and uncurl them.” Id.


[7]   In January 2016, the Rileys filed a proposed medical malpractice complaint

      against the Hospital with the Indiana Department of Insurance, alleging that as

      a result of medical negligence Nataomi “developed compartment syndrome of

      the right arm requiring emergency surgery and prolonged wound care” and

      “suffered permanent neurological and muscular damage to [her] right arm[,]”

      among other injuries, and that Frank suffered a loss of consortium. Id. at 22.

      In June 2018, the medical review panel unanimously opined that the evidence

      submitted by the parties did not support the conclusion that the Hospital “failed

      to comply with the appropriate standard of care” and that the Hospital’s

      conduct “was not a factor in the injuries and damages of which [the Rileys]

      complained.” Id. at 28, 31, 34.


[8]   In September 2018, the Rileys filed a medical malpractice complaint against the

      Hospital in the trial court. The Hospital filed a motion for summary judgment

      and designated the medical review panel’s opinion. In response, the Rileys

      designated Nataomi’s medical records, Osborne’s deposition, Dr. Findley’s

      answers to interrogatories, 3 and affidavits from Nataomi, Osborne, and RT

      Barry Southers, who opined that Osborne “did not follow the standard of care

      in these circumstances and that conduct was a factor in the resultant injury to




      3
          Dr. Findley was named as a defendant in the Rileys’ complaint but was ultimately dismissed.


      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                               Page 6 of 15
      [Nataomi].” Id. at 57. In its reply to the Rileys’ response, the Hospital argued

      that Southers was “not qualified to render an expert opinion as to medical

      causation” and cited cases to support its argument. Appellants’ App. Vol. 3 at

      9. 4 At the summary judgment hearing, the Hospital conceded that Southers’s

      affidavit established a genuine issue of material fact regarding a breach of the

      standard of care, but reiterated its argument that Southers was not qualified to

      render an expert opinion on causation. In March 2019, the trial court issued an

      order summarily granting the Hospital’s summary judgment motion. The

      Rileys now appeal. Additional facts will be provided below.


                                        Discussion and Decision
[9]   The Rileys argue that the trial court erred in granting the Hospital’s summary

      judgment motion. “We review a summary judgment ruling by applying the

      same standard as the trial court: if the evidence shows there are no genuine

      issues of material fact and the moving party is entitled to judgment as a matter

      of law, summary judgment is appropriate.” Lorenz v. Anonymous Physician #1,

      51 N.E.3d 391, 397 (Ind. Ct. App. 2016). Just as the trial court does, we

      resolve all questions and view all evidence in the light most favorable to the

      non-moving party, so as to not improperly deny that party its day in court.

      Sorrells v. Reid-Renner, 49 N.E.3d 647, 650 (Ind. Ct. App. 2016) (quoting




      4
       Citing A House Mechanics, Inc. v. Massey, 124 N.E.3d 1257 (Ind. Ct. App. 2019), the Rileys assert that the
      Hospital’s objection to Southers’s qualifications was insufficient to preserve the causation issue for appeal.
      We disagree.

      Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                                 Page 7 of 15
       Alldredge v. Good Samaritan Home, Inc., 9 N.E.3d 1257, 1259 (Ind. 2014)).

       “Evidence sufficient to support a verdict is not required” to establish a genuine

       issue of material fact. Siner v. Kindred Hosp. L.P., 51 N.E.3d 1184, 1189 (Ind.

       2016).


[10]   “Indiana’s distinctive summary judgment standard imposes a heavy factual

       burden on the movant to demonstrate the absence of any genuine issue of

       material fact on at least one element of the claim.” Id. at 1187. For a medical

       malpractice claim, those elements are (1) that the defendant owed a duty to the

       plaintiff; (2) that the defendant breached that duty; and (3) that the breach

       proximately caused the plaintiff’s injuries. Id. “A ‘unanimous opinion of the

       medical review panel’ in favor of the movant is ‘ordinarily sufficient’ to meet

       [the movant’s] initial burden, requiring the non-movant to rebut the medical

       panel opinion with expert medical testimony.” Id. (quoting Stafford v.

       Szymanowski, 31 N.E.3d 959, 961 (Ind. 2015)). “[E]xpert opinions which

       conflict on ultimate issues necessarily defeat summary judgment.” Id. at 1190.


[11]   In this case, it is undisputed that the Hospital (through Osborne, its employee)

       owed Nataomi a duty, and that a genuine issue of material fact exists regarding

       whether the Hospital breached that duty. The question remains whether

       Southers’s affidavit is sufficient to rebut the medical review panel’s opinion on

       the element of causation, i.e., whether Southers is sufficiently qualified to

       render an expert opinion on whether the Hospital’s breach proximately caused

       Nataomi’s injuries. “Proximate cause requires that there be a reasonable

       connection between the defendant’s allegedly negligent conduct and the

       Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019       Page 8 of 15
       plaintiff’s damages. Proximate cause requires, at a minimum, that the harm

       would not have occurred but for the defendant’s conduct.” Clary v. Lite Mach.

       Corp., 850 N.E.2d 423, 430 (Ind. Ct. App. 2006) (quoting Gates v. Riley ex rel.

       Riley, 723 N.E.2d 946, 950 (Ind. Ct. App. 2000), trans. denied).


[12]   Expert testimony is governed by Indiana Evidence Rule 702, which provides,


               (a) A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue.

               (b) Expert scientific testimony is admissible only if the court is
               satisfied that the expert testimony rests upon reliable scientific
               principles.


       “Two requirements must be met for a witness to qualify as an expert.” Totton v.

       Bukofchan, 80 N.E.3d 891, 894 (Ind. Ct. App. 2017). “First, the subject matter

       must be distinctly related to some scientific field, business, or profession beyond

       the knowledge of the average layperson; and second, the witness must be

       shown to have sufficient skill, knowledge, or experience in that area so that the

       opinion will aid the trier of fact.” Id.


[13]   “The general rule is that non-physician healthcare providers [like Southers] are

       not qualified under Evidence Rule 702 to render opinions as to medical

       causation.” Id. (citing, inter alia, Nasser v. St. Vincent Hosp. & Health Servs., 926

       N.E.2d 43 (Ind. Ct. App. 2010), trans. denied, and Long v. Methodist Hosp. of Ind.,

       Inc., 699 N.E.2d 1164 (Ind. Ct. App. 1998), trans. denied (1999)). “The rationale
       Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019          Page 9 of 15
       for this general rule is that there is a significant difference in the education,

       training, and authority to diagnose and treat diseases between physicians and

       non-physician healthcare providers.” Id. “However, there is not a blanket rule

       that prohibits non-physician healthcare providers from qualifying as expert

       witnesses as to medical causation under Evidence Rule 702.” Id. This Court

       has held “that a non-physician healthcare provider may qualify under Evidence

       Rule 702 to render an opinion as to medical causation if the causation issue is

       not complex.” Id. (citing Curts v. Miller’s Health Sys., 972 N.E.2d 966 (Ind. Ct.

       App. 2012)). “The determinative question is whether [the non-physician

       healthcare provider] has sufficient expertise, as provided in Rule 702(a), with

       the factual circumstances giving rise to the claim and the patient’s injuries.” Id.

       (quoting Curts, 972 N.E.2d at 971) (alteration in Totton).


[14]   Southers’s affidavit reads in relevant part as follows:


                1. My name is Barry Southers and I am at least 18 years of age.
                I have first hand knowledge of the facts to which I testify below.

                2. My profession is Radiologic Technologist and my CV is
                attached to this affidavit.[ 5] My current job title is Associate
                Clinical Professor/Senior Clinical Research Associate, Magnetic
                Resonance Imaging (MRI) Program Director, College of Allied
                Health Sciences, University of Cincinnati, Ohio.



       5
        Southers’s CV states that he has earned an associate’s degree in applied science in radiologic technology, a
       bachelor’s degree in radiation science technology, and a master’s degree in medical education. Appellants’
       App. Vol. 2 at 240. Southers received certification in radiologic technology and in magnetic resonance
       imaging through the American Registry of Radiologic Technologists. Id. He has over twenty-five years of
       “clinical experience in the healthcare industry, including several years of experience in medical research,
       medical education, and clinical medical imaging[.]” Id. at 241.

       Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                              Page 10 of 15
        3. I have performed many medical imaging scans and
        administered contrast media to patients.

        4. I know the applicable standard of care for a radiologic
        technologist in the circumstances of this case.

        5. I have reviewed the following documents regarding this case:
        the Submission of [the Hospital] to the Medical Review Panel,
        the affidavit of Karen Osborne, RT, the affidavit of the patient
        Ms. Riley, Dr. Findley’s Answers to Interrogatories, the relevant
        medical records including the Adverse Event Report and other
        policies and procedures of [the Hospital] relevant to this event,
        the Plaintiff’s Submission to the Medical Review Panel, [the
        Hospital’s] answers to requests for admissions, the deposition of
        Karen Osborne, RT with the attached exhibits.

        6. Based on my education, training, and skills, it is my opinion
        that it is apparent that a breach of [the Hospital’s] contrast media
        administration protocol occurred on the day of June 8, 2015
        regarding Ms. Riley. The Radiologic Technologist, Ms.
        Osborne, did not follow the standard of care in these
        circumstances and that conduct was a factor in the resultant
        injury to Ms. Riley.

        7. [The Hospital’s] Radiology Department has a policy regarding
        contrast media administration titled “Administration of Intravenous
        Contrast Material Policy Statement”. This policy was current at the
        time this event occurred and was applicable to this case.

        8. According to the documentation provide and Ms. Osborne’s
        deposition testimony, this Policy statement applied to Ms.
        Osborne.

        9. In the policy section E, titled Special Notes, it states:



Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019       Page 11 of 15
                 “In the event of an allergic reaction to contrast media, an
                 infiltrated IV, or if the patient develops a hematoma or complains
                 of pain at injection site, the radiologist or supervising physician is
                 to be notified and will monitor the patient.”
                 “In the event of any of the above mentioned occurring, an incident
                 report will be filled out”.


        10. Ms. Osborne has little recollection of notifying the
        radiologist who was available at that time. There is no
        contemporaneous documentation to indicate whether Ms.
        Osborne, did, or did not, notify the doctor of the infiltration of
        the contrast media as required by the Policy.

        11. The radiologist who was available at the time of this event
        states in his Answers to Interrogatories that he was not notified
        of this infiltration, that he did not see Ms. Riley that day, that the
        medical records support his recollection that he was not notified
        that this IV infiltrated with the administration of contrast media
        nor did he see Ms. Riley at all that day.

        ….

        14. In addition, it is my opinion that when a Radiologic
        Technologist begins an infusion of contrast media such as
        Omnipaque used in this case, and the patient complains of
        pain/burning at the sight [sic] of the infusion, the RT should stop
        the procedure and check the IV for patency again before
        additional contrast is infused. It is important to note that it is not
        uncommon for patients to describe a burning sensation when
        contrast media is intravenously delivered not necessarily
        indicating contrast media extravasation, injection time is
        typically very short for Smart Prep (approximately seven seconds
        in this case), and RTs are not physically present in the scan room
        at the time of injection to prevent radiation exposure from the CT
        scan. As stated in her statement, the Plaintiff stated that when
        “the dye was going into my arm it was so painful I kept telling

Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                 Page 12 of 15
         her it hurts”, and given the previous testimony from both Ms.
         Osborne and the Plaintiff regarding being a “hard stick”, having
         “bad veins”, and lowering the pressure of contrast media
         administration, a reasonable and careful action following
         contrast media administration would be to immediately stop the
         injection after noticing there was no visualization of contrast
         media on the CT images. This action was described by Ms.
         Osborne in her deposition statement, however no specifics as to
         how long this action took are noted, nor any mention of how
         much contrast media was administered prior to Ms. Osborne
         stopping the injection.[ 6] By the time Ms. Osborne observed the
         IV site, she described it as being egg-size swollen. That
         observation in addition to the patient’s complaints suggest further
         examination by the RT to determine if the IV was infiltrated
         prior to further administration of contrast.

         15. All of the conduct described above was a factor in the injury
         that Ms. Riley suffered in her hand/arm and resulted in her
         return to the Emergency Room the evening of June 8, 2015 at
         approximately 2255 (10:55 PM). Ms. Riley’s CT scan was at
         approximately 3:00 p.m. on June 8, 2015, and Ms. Riley recalls
         arriving at her home between 6:30 and 7:30 pm.

         16. When Ms. Riley arrived at the ER, she told the ER personnel
         that she had a CT scan that afternoon. “Pt. reports that there
         was a problem with the contrast and her arm began hurting when
         they “put the dye in” …. Pt. right forearm discolored on posterior
         portion of arm. Swelling present. Swelling and discoloration
         extends from finger tips to approximately 8 cm distal of elbow”.

         17. Ms. Riley was admitted to the hospital from the ER and had



6
  Actually, Osborne stated in her affidavit that she “injected a smart prep test bolus of 20 to 30 milliliters of
contrast.” Appellants’ App. Vol. 2 at 54. And in her deposition, Osborne stated that she injected thirty
milliliters of contrast. See id. at 161-62 (“Well, the injection itself -- the machine stopped it at 30, and then
there’s a pause before we would do the next injection.”).

Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                                  Page 13 of 15
               surgery performed by Dr. Burry to remove the contrast from the
               tissue and clean the wound. She also required a wound vac and
               antibiotics to treat the wound.


       Appellant’s App. Vol. 2 at 56-59 (citation omitted).


[15]   In sum, Southers opined that Osborne should have stopped injecting the

       contrast dye into Nataomi’s arm as soon as Nataomi complained of pain and

       notified Dr. Findley about the infiltration, and that Osborne’s failure to do so

       was a factor in causing the injuries suffered by Nataomi. The Hospital argues,


               Because some contrast medium is introduced into the
               surrounding tissue in the absence of negligence, expert medical
               evidence must be provided to demonstrate that [Nataomi’s]
               injuries were either caused entirely by the introduction of
               additional contrast medium after breaching the standard of care
               or that her injuries were exacerbated by the introduction of that
               additional contrast medium. This is a complicated medical
               question that is beyond the scope of a layperson’s understanding
               and requires qualified expert medical testimony.


       Appellee’s Br. at 12.


[16]   We disagree. The Hospital cites no authority for its assertion that some

       contrast medium may be introduced into the surrounding tissue in the absence

       of negligence; in any event, as the Rileys observe, “[s]ome contrast going in the

       tissue is different from a significant amount of contrast going into the tissue.”

       Reply Br. at 9. Even Osborne herself acknowledged that “the more contrast

       that infiltrates under the skin, the more damage there can be[.]” Appellants’



       Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019       Page 14 of 15
       App. Vol. 2 at 183. 7 It was not Southers’s task to pinpoint the precise amount

       of contrast medium it would have taken to cause any injury to Nataomi; it was

       merely his task to state, based on his expertise, whether Osborne’s alleged

       breach of the standard of care was a proximate cause of the injuries that

       Nataomi actually suffered. The Rileys point out that Nataomi “faced a visible

       collection of caustic fluid just under her skin the same size as the fluid

       introduced by [RT] Osborne, within seconds of the injection.” Appellants’ Br.

       at 31. The causation issue here was not complex, and therefore we conclude

       that Southers was qualified to render an expert opinion and thus establish a

       genuine issue of material fact on that issue. Consequently, we reverse the trial

       court’s grant of summary judgment for the Hospital and remand for further

       proceedings.


[17]   Reversed and remanded.


       Baker, J., and Kirsch, J., concur.




       7
        Osborne testified that when Omnipaque infiltrates, the skin “swells; it gets red; it gets inflamed[,]” and
       “[t]he area gets hard.” Appellants’ App. Vol. 2 at 183.

       Court of Appeals of Indiana | Opinion 19A-CT-844 | October 29, 2019                                Page 15 of 15